Citation Nr: 0028396	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's sister


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from June 1974 to July 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia.  In July 1999, the veteran was 
afforded a video hearing before a Department of Veterans 
Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.   


FINDINGS OF FACT

1.  In July 1997, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in July 1997.  

2.  The veteran did not submit a notice of disagreement with 
the July 1997 RO determination.  

3.  The documentation submitted since the July 1997 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The July 1997 RO determination that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, VA 
must then determine whether the claim, based upon all the 
evidence of record and presuming its credibility, is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim after ensuring that its duty to 
assist the veteran under 38 U.S.C.A. § 5107(a) (West 1991) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

I.  Prior Final RO and Board Decisions

In February 1983, the RO denied service connection for an 
acquired psychiatric disorder to include paranoid-type 
schizophrenia upon its determination that the veteran had 
less than ninety days of active service and the claimed 
disorder was not shown to have originated during active 
service.  The veteran was informed in writing of the adverse 
decision and his appellate rights in February 1983.  He did 
not submit a notice of disagreement with the decision.  

The evidence upon which the RO formulated its February 1983 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to a psychiatric 
disorder.  In his September 1982 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he was treated for a "nervous" disorder at 
Fort Jackson, South Carolina in 1974.  A January 1983 written 
statement from the National Personnel Record Center (NPRC) 
indicates that the veteran had active service from June 21, 
1974 to July 23, 1974.  He was discharged from active service 
under the Trainee Discharge Program.  An August 1974 hospital 
summary from University Hospital conveys that the veteran was 
admitted under the Baker Act.  The veteran's mother indicated 
that the veteran exhibited personality changes in 
approximately July 1973.  The veteran was diagnosed with 
paranoid-type schizophrenia.  

The veteran subsequently sought to reopen his claim for 
service connection on several occasions.  In January 1991, 
the Board denied service connection for an acquired 
psychiatric disorder to include paranoid schizophrenia upon 
its determination that the veteran's paranoid schizophrenia 
had existed prior to service entrance and had not been 
aggravated by active service.  The veteran was provided with 
a copy of the Board's decision.  

The evidence considered by the Board in reaching its January 
1991 decision may be briefly summarized.  A March 1974 
hospital summary and associated clinical documentation from 
Baptist Hospital indicates that the veteran was admitted 
after he was observed to act strangely and arrested for armed 
robbery.  The veteran was diagnosed with paranoid-type 
schizophrenia.  An April 1986 hospital summary and associated 
clinical documentation from University Hospital notes that 
the veteran reported a six week period of active service and 
a subsequent honorable discharge due to a mental condition.  
The veteran was diagnosed with paranoid schizophrenia.  A May 
1986 VA hospital summary states that the veteran reported 
that he had experienced auditory hallucinations during active 
service; had been unable to report to various training or 
duty assignments; and had been hospitalized at a military 
medical facility.  The veteran clarified that his inservice 
hospitalization precipitated his discharge from active 
service.  The veteran was diagnosed with paranoid 
schizophrenia.  An undated written statement from the 
veteran's mother received in August 1989 relates that the 
veteran was a pleasant and productive individual prior to 
entering active service in 1974; was in the Army for 
approximately six weeks; acted disturbed upon his return 
home; and was admitted to a psychiatric ward within a few 
days of his homecoming.  The transcript of an August 1989 
hearing reflects that the veteran testified that he started 
to hear voices and see things during active service.  The 
veteran reported that he had been seen by a military 
physician approximately three weeks after service entrance 
and was subsequently discharged.  

The veteran subsequently attempted to reopen his claim for 
service connection on several occasions.  In July 1997, the 
RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  
The veteran and his accredited representative were informed 
in writing of the adverse decision and the veteran's 
appellate rights.  The veteran did not submit a notice of 
disagreement with this determination.  He subsequently filed 
a statement in December 1997 that was construed as a claim to 
reopen; the RO again denied this claim to reopen by rating 
decision in June 1998, and this appeal followed.

The additional evidence reviewed by the RO consisted of VA 
and private clinical documentation dated between 1992 and 
1996 and written statements from the veteran.  The clinical 
documentation reflects ongoing treatment of the veteran's 
psychiatric disability.  A June 1994 written statement from 
the veteran conveys that he initially manifested a chronic 
psychiatric disability following service separation.  A May 
1997 written statement from the veteran indicates that he had 
no psychiatric disability prior to active service; was 
mistreated during active service; began to exhibit 
psychiatric symptoms after the mistreatment; and was 
subsequently hospitalized.  He asserted that his chronic 
psychiatric disability was triggered and/or aggravated by his 
period of active service.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1997 RO determination 
consists of VA clinical documentation, an award notice from 
the Social Security Administration (SSA), state court 
records, the transcript of the July 1999 hearing on appeal, 
and written statements from the veteran, his father and 
sister, [redacted], [redacted], B. Bailey, L.P.N., and A. 
[redacted].  VA and private clinical documentation 
pertains solely to the veteran's ongoing psychiatric 
treatment.  The SSA notice relates to the veteran's receipt 
of SSA dependent benefits.  The state court records address 
the veteran's multiple post-service involuntary hospital 
admissions.  

An undated written statement from the veteran's father 
reports that the veteran had been in and out of mental health 
facilities since service separation.  An undated written 
statement from the veteran's sister conveys that the veteran 
had psychiatric symptoms ever since returning from active 
service in 1974.  A November 1997 written statement from Mrs. 
[redacted] reports that the veteran had been depressed upon his 
return home from active service and was subsequently sent to 
the Florida State Hospital in January 1975.  A November 1997 
statement from Ms. Bailey relates that the veteran had been a 
neighbor and family friend for over 25 years.  She stated 
that the veteran had exhibited psychiatric symptoms and 
associated unemployability throughout much of that time.  A 
November 1997 written statement from Mr. [redacted] notes that 
he was a pastor and both the veteran and Mrs. [redacted] were 
members of his congregation.  He stated that Mrs. [redacted] was 
able to comment on the veteran's mental health.  

In a November 1997 written statement, the veteran reported 
that he had been admitted into the service with a "normal 
psychiatric status."  He advanced that "some thing 
triggered a bad reaction in service - I don't know what."  
At the hearing on appeal, the veteran testified that his 
military training cause him to develop his current chronic 
psychiatric disability.  He stated that he began to have 
problems after approximately two weeks of active service and 
subsequently saw a military psychiatrist.  He could not 
recall what the psychiatrist had told him.  He clarified that 
he had been discharged from the Army at his drill sergeant's 
request.  The veteran acknowledged that he had been 
hospitalized prior to entering active service.  The veteran's 
sister testified that the veteran's period of active service 
apparently had some affect on him.  

After reviewing the additional documentation, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia.  The additional evidence is 
cumulative in nature.  VA and private clinical documentation 
reflects the veteran's post-service psychiatric treatment.  
It does not advance any findings as to the claimed disability 
during active service.  The multiple lay statements indicate 
that the veteran exhibited psychiatric symptoms following 
service separation which necessitated ongoing psychiatric 
treatment and rendered him unemployable.  The veteran's 
testimony and written statements on appeal advance that he 
was accepted for induction despite his preservice psychiatric 
hospitalization and that his current chronic psychiatric 
disorder was precipitated by his military training, leading 
to his discharge from active service due to a psychiatric 
disorder.  The veteran presented essentially the same 
contentions at the time of the prior RO and Board decisions.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a well-
grounded claim, it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or his accredited representative is a medical 
professional.  The Court has further clarified that 
statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins or existence of the 
claimed disorder, such statements may not be considered as 
competent evidence.  

Accordingly, the Board concludes that the veteran has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen the previously denied claim seeking entitlement to 
service connection for the psychiatric disorder.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder to 
include paranoid schizophrenia is denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



